UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4534



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONNIE CLARK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-346)


Submitted:   October 14, 2005             Decided:   November 7, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William L. Osteen, Jr., ADAMS & OSTEEN, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Michael
F. Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ronnie Clark pled guilty to possession with intent to

distribute approximately twenty-eight grams of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2000), and possession of

thirty firearms by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1) (2000). The district court sentenced Clark as an armed

career criminal to a total sentence of 200 months of imprisonment.

Clark appeals his sentence, asserting that the district court erred

by sentencing him as an armed career criminal.      The Government

asserts that Clark validly waived the right to appeal his sentence

in the plea agreement.    We agree with the Government and dismiss

the appeal.

          A defendant may waive the right to appeal if that waiver

is knowing and intelligent.   United States v. Brown, 232 F.3d 399,

402-03 (4th Cir. 2000).    Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable.   United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53-54 (4th

Cir. 1990).   A waiver of appeal does not prohibit the appeal of a

sentence imposed in excess of the statutory maximum, a sentence

based on a constitutionally impermissible factor such as race,

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992), or

proceedings conducted in violation of the Sixth Amendment right to


                               - 2 -
counsel following the entry of the guilty plea.         United States v.

Attar, 38 F.3d 727, 732-33 (4th Cir. 1994).

           Clark does not challenge the voluntariness of the waiver

of his right to appeal.     See United States v. Blick, 408 F.3d 162,

169-73 (4th Cir. 2005) (holding that plea agreement waiver of right

to appeal that district court accepted prior to Supreme Court’s

decision in United States v. Booker, 125 S. Ct. 738 (2005), was not

invalidated by change in law effected by that decision). Moreover,

contrary to Clark’s assertion, the issue raised on appeal falls

within the scope of the waiver.       See Blick, 408 F.3d at 169 n.7

(concluding that “the [Supreme] Court’s use of the term ‘statutory

maximum’ in Blakely [v. Washington, 542 U.S. 296 (2004)] and Booker

does not alter the meaning of the language in the appeal waiver”).

           Accordingly, we dismiss the appeal.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               DISMISSED




                                  - 3 -